OPINION OF THE COURT
David D. Egan, J.
The application of the defendant for inspection of the Grand Jury minutes having been granted, the court has read the Grand Jury minutes and finds that sufficient evidence was presented to the Grand Jury to support the indictment, and the Grand Jury proceeding was not defective.
The defense contends that a resident alien card (Immigration and Naturalization Service card) is not the proper subject for this criminal possession of a forged instrument in the second degree charge under Penal Law § 170.25.
This court specifically finds that a Federally issued resident alien card, often referred to as a “Green Card”, is covered by this State’s forgery laws. See People v Fury (279 NY 433 [1939]) to the effect that a Federal Reserve bank note is covered by the Penal Law on forgery. The fact that the Federal Government *191had. made uttering of counterfeit bank notes a crime and that only the Federal Government could coin money or issue legal currency or tender did not bar the State from making the uttering of counterfeit bank notes a felony. (People v Fury, supra; People v Kalmus 123 NYS2d 411 [Ct Gen Sess, NY County 1953].) The same act may constitute an offense against both the State and Federal Government. (People v Broady, 5 NY2d 500 [1959].)
Accordingly, the application of the defendant to dismiss or reduce the indictment is denied in all respects.